JUSTICE McLAREN, dissenting: I respectfully dissent. The question in this case is not exemption or nonexemption of township highway commissioners in the Counties Act, as opined by the majority. The question is exclusive authority or nonexclusive authority which results in preemption. See Village of Oak Brook v. County of Du Page (1988), 173 Ill. App. 3d 490, 494, 527 N.E.2d 1066. I agree with the majority that there is no specific exemption for township highway commissioners set forth in “An Act in relation to county zoning” (Ill. Rev. Stat. 1987, ch. 34, par. 3151) and that there is no exemption in that statute preventing such regulation as it pertains to township roads. However, neither is an exemption set forth for county, State, or Federal authorities. Applying the rationale of the Wilmette case as interpreted by the majority, the county may “red tag” any roadway authority in unincorporated McHenry County. However, I do not believe such an exemption need exist in order for the trial court to be affirmed. The majority cites Wilmette Park District v. Village of Wilmette (1986), 112 Ill. 2d 6, 490 N.E.2d 1282, to support enforcement of the zoning ordinance. I believe the Wilmette case is distinguishable and actually, if carefully examined, supports affirmance. I believe that the Wilmette case is factually distinguishable for several reasons. First, the park district in Wilmette was seeking to exercise a nonexclusive authority. (Wilmette, 112 Ill. 2d at 14.) Unlike the park district in Wilmette, the township highway commissioner here has exclusive authority over township highways. Thus, the rationale of the majority in citing Wilmette is misplaced. Second, the installation of the lights in compliance with the zoning ordinance in Wilmette was, in essence, a “one-time shot,” which did not necessarily hamstring the park district in' carrying out its statutory authority (Wilmette, 112 Ill. 2d at 14), unlike the continuous application, inspection, etc., on virtually each highway project which would be required under the county’s zoning ordinance. Third, the placement of lights in the ball diamond and other matters in Wilmette are much different than the configuration, construction, and repair of township roads which are covered by the Illinois Highway Code. I consider the case of Village of Oak Brook v. County of Du Page (1988), 173 Ill. App. 3d 490, controlling. In Oak Brook, a municipality sought to enjoin the construction of a county highway. This court affirmed the trial court’s finding that the county was not required to submit to the municipal ordinance, based upon “preemption.” Oak Brook, 173 Ill. App. 3d at 494. Section 1—102 of the Illinois Highway Code (the Code), entitled “[legislative intent,” states in part, “It is further declared that highway transportation system development requires the cooperation of State, county, township, and municipal highway agencies and coordination of their activities on a continuous and partnership basis and the legislature intends such cooperative relationships to accomplish this purpose.” (Ill. Rev. Stat. 1987, ch. 121, par. 1—102.) The stated legislative intent does not include cooperation amongst departments of those various units of government other than those relating specifically to highways. Division 1 of article 5 of the Code, entitled “General Powers of County — Designation of County Highways,” sets forth the powers and duties of the county board. (Ill. Rev. Stat. 1987, ch. 121, pars. 5—101 through 5—101.11, inclusive.) Nowhere in those powers and duties of the county board is there any indication that the county may regulate through zoning ordinances township roads and bridges or State and Federal streets, roads and highways. Article VI of the Code, entitled “Administration of Township and District Roads,” contains the Code provisions relating to township highways. (Ill. Rev. Stat. 1987, ch. 121, par. 6—101 et seq.) Section 6 — 101, entitled “Road district roads,” states in part: “Roads which are part of the township and district road system are under the jurisdiction of the several road districts in which they are located, subject to such supervision by the county and the [Illinois Department of Transportation] as is provided in this Code.” (Ill. Rev. Stat. 1987, ch. 121, par. 6—101.) Section 6 — 325, entitled “Dedicated public roads or streets — When inclusion in township or district road system — Procedure,” relates to the inclusion of roads or streets and platted subdivisions into the township or district road system. It is the only instance in the Illinois Highway Code that provides when and if roads or streets must conform to the rules, specifications and regulations regarding location, width, grades, surface and drainage structures established by the county board. “In counties having more than 500,000 inhabitants, *** if such roads or streets conform to the rules, specifications and regulations regarding location, width, grades, surface and drainage structures established by the highway commissioner, the county superintendent of highways and the county highway plan commission, if any,” the roads may be incorporated into the township or district road system. Ill. Rev. Stat. 1987, ch. 121, par. 6—325. Furthermore, in counties less than 500,000 it is the highway commissioner, not the building and zoning administrator, that determines whether the roads conform. (Ill. Rev. Stat. 1987, ch. 121, par. 6—325.) In counties greater than 500,000, the Code does not include any duties, responsibilities or authority on the part of the building and zoning commissioner to regulate township roads. The ability of the county to impose its rules and regulations regarding surface and drainage, width and grades, etc., is only set forth in the one instance in section 6 — 325, which only applies when roads already in existence are brought into the township road system. The legislature has evidenced preemption by excluding such regulation in all the other sections. Nowhere in the Code does the county have the authority to regulate township roads except pursuant to section 6— 325, and said regulation is not enforced by the county zoning officer. I believe the Code provides the appropriate statutory structure setting forth the parameters of the duties and responsibilities of the State, county, township, and municipal highway authorities. Therefore, the trial court was correct in determining that because the township highway commissioner had sole authority over township roads, he was not obliged to seek approval from some other individual outside the authority of the Highway Code. The rationale of the Oak Brook case, not requiring the county to comply with municipal ordinances, has equal application to township highways. If the county highway system, for which the county has exclusive authority to configure, construct and repair, shall not be affected by municipal ordinances, then neither shall township highway commissioners, who have the exclusive authority over township roads, be affected by county ordinances except under section 6 — 325. Moreover, the majority’s interpretation here effectively overrules the Oak Brook case. It does so by addressing and disposing of the cause based upon nonexemption rather than nonexclusive authority, i.e., preemption. Although I believe that the legislature has preempted the activity of the county zoning officer, if the legislature deems it appropriate to address the majority’s opinion, I would suggest a preemptive clause in the Code rather than numerous exemption clauses in sundry statutes. I find it intriguing that the Code was enacted 30 years ago and this is apparently the first instance of “red tagging” by a county zoning officer of a township highway, according to the record below. If the majority is correct, it is not only a declaration but a revelation. For the reasons stated herein, I would affirm the judgment of the trial court and would not remand the matter for further proceedings.